department of the treasury internal_revenue_service washington d c date dec employer_identification_number a d i d i h o u o h dear sir or madam contact person identification_number telephone number fax number - tco this is in reply to your request for rulings with respect to the federal_income_tax consequences of the pledge by a to b of an option to purchase a's common_stock the option and subsequent transfer to and exercise by an unrelated sec_501 c organization under sec_170 sec_511 sec_4940 sec_4941 and sec_4942 of the internal_revenue_code_of_1986 facts ais a for-profit corporation a's common_stock is publicly held and listed on the national association of securities dealers automatic quotation nasdaq stock exchange ais the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax returns a together with its affiliates including joint ventures operates hospitals and related health care entities b is a delaware non-stock non-profit corporation that is exempt from federat income_tax under sec_501 a of the code and is an organization described in sec_501 c of the code the service has recognized b as a private_foundation as defined in sec_509 of the code a is a substantial_contributor to b and as such is a disqualified_person with respect to b pursuant to sec_4946 of the code b makes gifts to charitable organizations selected by its directors it is anticipated that the majority of the gifts will be made to charitable organizations that are located in the communities in which a's hospitals are located and that are dedicated to improving those communities and to fostering community activities 36l as of date a pledged the option to b which provides b with an option to purchase big_number shares of a’s common_stock at a par_value of x_per share the common_stock at an option_price of y per share representing the closing price of a share of common_stock on the nasdaq stock exchange on the date the pledge was made the option is subject_to the condition that a and b receive the rulings requested the option is exercisable in whole or in part at any time and from time to time during the period commencing on the date when the last of the rulings from the service is received and ending on date b may transfer and assign the option or any portion thereof only to one or more unrelated charitable organizations described in sec_170 and sec_501 of the code the transferee s may not transfer or assign the option or any portion thereof without the written consent of a itis expected that b will transfer the option to one or more unrelated charitable organizations and that the unrelated charitable_organization transferee s will pay to b a price for the option equal to the difference between the fair_market_value of the common_stock subject_to the option on the date of the transfer and the exercise price of the option less an agreed upon discount these terms will be negotiated at arm's-iength it is further expected that the unrelated charitable_organization transferee s will thereafter exercise the option before its expiration the business_purpose of the pledge of the option is to further the charitable purposes of b and other charitable organizations rulings requested the following are the requested rulings the pledge of the option by a to b does not constitute an act of self-dealing between a private_foundation and a disqualified_person under the provisions of sec_4941 of the code the exercise of the option by an unrelated charitable_organization to whom the option will be transferred will not constitute an act of self dealing between b and a disqualified_person under sec_4941 of the code after a transfer of the option by b to an unrelated charitable_organization a will be entitled to a charitable_contribution_deduction under sec_170 of the code upon the exercise of the option in an amount equal to the difference between the exercise price and the fair_market_value of the common_stock on the date of exercise subject_to the limitations on the amount of a charitable_contribution_deduction of a corporation under sec_170 of the code the option will be excluded from the assets taken into account in computing the amount of the minimum_investment_return of b for purposes of determining the tax on failure to distribute income under sec_4942 of the code b's proceeds from the sale of the option to an unrelated organization exempt under sec_501 of the code are excluded from the computation of b's net_investment_income under sec_4940 of the code gain on b's sale of the option to unrelated sec_501 c organizations will not be subject_to the tax on unrelated_business_taxable_income imposed by sec_511 of the code law and analysi sec_1 the pledge of the option by a to b does not constitute an act of self-dealing between a private_foundation and a disqualified_person under the provisions of sec_4941 of the code sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing includes any lending of money or other extension of credit between a private_foundation and a disqualified_person however sec_53 d -2 c of the income_tax regulations exempts the pledge of the option by providing that emphasis added the making of a promise pledge or similar arrangement to a private_foundation by a disqualified_person whether evidenced by an oral or written_agreement a promissory note or other instrument of indebtedness to the extent motivated by charitable intent and unsupported by consideration is not an extension of credit within the meaning of this paragraph before the date of maturity the pledge of the option was given without any consideration to further the charitable purposes of b and other unrelated charitable organizations therefore the pledge of the option by a to b does not constitute self-dealing the exercise of the option by an unrelated charitable_organization to whom the option will be transferred will not constitute an act of self-dealing between b anda disqualified_person under sec_4941 of the code the transferee of the option must be an unrelated charitable_organization described in sec_170 and sec_501 of the code for purposes of sec_4941 of the code the term disqualified_person does not include any organization which is described in sec_501 of the code sec_53_4946-1 of the regulations the term self-dealing does not include a transaction between a private_foundation and a disqualified_person where the disqualified person's status arises only as a result of the transaction sec_53 d -1 a of the regulations the transferee unrelated charity will not be controlled by b as control is defined in sec_53 d - b of the regulations therefore the exercise of the option by the unrelated charitable_organization transferee will not constitute an act of self-dealing between aand b after a transfer of the option by b to an unrelated charitable_organization a will be entitled to a charitable_contribution_deduction under sec_170 of the code upon the exercise of the option in an amount equal to the difference between the exercise price and the fair_market_value of the common_stock on the date of exercise subject_to the limitations on the amount of a charitable_contribution_deduction of a corporation under sec_170 of the code sec_170 of the code provides subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 of the code payment of which is made within the taxable_year sec_1 170a-l a of the regulations provides a deduction for any charitable_contribution actually paid during the taxable_year irrespective of the date on which the contribution is pledged revrul_68_174 1968_1_cb_81 concludes that a debenture bond or a promissory note issued and delivered by the obligor to a charitable_organization represents a mere promise to pay at a future date and is nota payment for purposes of deducting a contribution under sec_170 of the code sec_170 of the code provides that the total deduction allowed a corporation cannot exceed ten percent of the corporation's taxable_income computed without regard to certain deductions sec_1 170a- c of the regulations provides that if a contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts revrul_75_348 c b holds that a corporation that pledges to sell shares of common_stock at a specified price to an educational_organization is entitled to a charitable_contribution_deduction in the taxable_year the pledge is exercised for the excess of the fair_market_value of the shares on the date of the exercise over the exercise price and no gain will be recognized when the pledge is exercised revrul_82_197 1982_1_cb_72 concludes that an individual who grants an option on real_property to a charitable_organization is allowed a charitable deduction for the year in which the organization exercises the option in the amount of the excess of the fair_market_value of the property on the date the option was exercised over the exercise price accordingly a will be entitled to a deduction in an amount equal to the difference between the exercise price and the fair_market_value of the common_stock subject_to the option on the date of the exercise of the option subject_to the limitations of sec_170 of the code the option will be excluded from the assets taken into account in computing the amount of the minimum_investment_return of b for purposes of determining the tax on failure to distribute income under sec_4942 of the code sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation the undistributed_income is defined in part as the amount by which qualified distributions are less than a minimum_investment_return of five percent of the aggregate fair_market_value of all assets of the foundation other than specifically excluded assets sec_53 4942a-2 c iv of the regulations provides that any pledge to the foundation of money or property whether or not the pledge may be legally enforced is not to be included in determining the minimum_investment_return accordingly the option is excludable from the assets taken into account in computing the amount of the minimum_investment_return of b for purposes of determining the tax on failure to distribute income under sec_4942 of the cade b's proceeds from the sale of the option to an unrelated organization exempt under sec_501 of the code are excluded from the computation of b's net_investment_income under sec_4940 of the code sec_4940 of the code imposes a tax on the net_investment_income of tax exempt private_foundations net_investment_income is gross_investment_income and capital_gains less attributable expenses sec_4940 of the code for this purpose capital_gains includes only gains and losses from the sale_or_other_disposition of property used for the production of interest dividends rents and royalties and property used for the production of unrelated_business_income under sec_511 of the code unless the gain was taxed under such section sec_4940 of the code sec_53_4940-1 of the regulations provides among other things that property will be treated as held for investment purposes even if immediately disposed of if it is property of a type which generally produces interest dividends rents royalties or capital_gains through appreciation in zemurry foundation v united_states 755_f2d_404 sth cir the fifth circuit held that gain from the sale of timberland was not subject_to the tax imposed on net_investment_income under sec_4940 of the code it held that the teguiation could not subject_to the tax capital_gains derived from the property of the type that generally produced income through appreciation and not from interest dividends rents or royalties stock_options are not property susceptible to use to produce interest dividends rents or royalties accordingly b's proceeds from the sale of the option to an unrelated organization exempt under sec_501 of the code are excluded from the computation of b’s net_investment_income under sec_4940 of the code bos gain on b's sale of the option to unrelated sec_501 organizations will not be subject_to the tax on unrelated_business_taxable_income impose by sec_511 a of the code sec_511 a of the code imposes a tax on unrelated_business_taxable_income earned by sec_501 organizations under sec_512 of the code the term unrelated_business_taxable_income means gross_income derived from any unrelated_trade_or_business regularly carried on by it less directly connected deductions as modified by sec_512 of the code an unrelated_trade_or_business is among other things the conduct of a business which is not substantially related aside from the need to raise money or make profit to the organization's exempt_purpose sec_512 of the code provides that all gains or losses from the sale exchange or other_disposition of property are excluded from the computation of unrelated_business_taxable_income other than property that is a stock_in_trade or inventory or b held_for_sale to customers in the ordinary course of a trade_or_business b will not hold the option either as stock_in_trade inventory or for sale in the ordinary course of business thus the gain on the sale of the option will be excluded from the computation of unrelated_business_taxable_income accordingly gain on b's sale of the option to unrelated organizations described in sec_501 of the code will not be subject_to the tax on unrelated_business_taxable_income imposed by sec_511 of the code therefore we rule has follows ruling sec_1 the pledge of the option by a to b does not constitute an act of self-dealing between a private_foundation and a disqualified_person under the provisions of sec_4941 of the code the exercise of the option by an unrelated charitable_organization to whom the option will be transferred will not constitute an act of self dealing between b and a disqualified_person under sec_4941 of the code after a transfer of the option by b to an unrelated charitable_organization a will be entitled to a charitable_contribution_deduction under sec_170 of the code upon the exercise of the option in an amount equal to the difference between the exercise price and the fair_market_value of the common_stock on the date of exercise subject_to the limitations on the amount of a charitable_contribution_deduction of a corporation under sec_170 of the code the option will be excluded from the assets taken into account in computing the amount of the minimum_investment_return of b for purposes of determining the tax on failure to distribute income under sec_4942 of the code be b's proceeds from the sale of the option to an unrelated organization exempt under sec_501 of the code are excluded from the computation of b's net_investment_income under sec_4940 of the code gain on b's sale of the option to unrelated sec_501 organizations will not be subject_to the tax on unrelated_business_taxable_income imposed by sec_511 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent the rulings in this letter only apply the specifically indicated sections of the code and regulations to the facts that you have represented in this letter we do not rule on the applicability of any other sections of the code and regulations to your case because this letter could help resolve any future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records sincerely yours ale ware ty et ah tage marvin friedlander chief exempt_organizations technicat branch je
